215 Mich. App. 17 (1996)
544 N.W.2d 719
HUHN
v.
DMI, INC.
Docket No. 190258.
Michigan Court of Appeals.
Submitted November 9, 1995, at Lansing.
Decided January 12, 1996, at 9:05 A.M.
Sinas, Dramis, Brake, Boughton, McIntyre & Reisig, P.C. (by George T. Sinas, Barry D. Boughton, and David Brake), for the plaintiff.
Tolley, Fisher & Verwys, P.C. (by Mark H. Verwys and Hilary Curtis Arthur), for DMI, Inc.
Wheeler Upham, P.C. (by Gary A. Maximiuk), for Dan Lenneman.
Before: MURPHY, P.J., and HOOD and HOLBROOK, JR., JJ.

ON REMAND
PER CURIAM.
Plaintiff successfully appealed the trial court's order granting defendant's motion for change of venue in Huhn v DMI, Inc, 207 Mich App 313; 524 NW2d 254 (1994). In lieu of granting defendant's motion for leave to appeal, the Supreme Court has remanded this case to us for reconsideration in light of Gross v General Motors Corp, 448 Mich 147; 528 NW2d 707 (1995). 450 Mich 902 (1995). We reverse our prior decision.
We review a trial court's decision concerning a motion for a change of venue to determine whether it was clearly erroneous. Vermilya v Carter Crompton Site Development Contractors, Inc, 201 Mich App 467, 471; 506 NW2d 580 (1993). In Gross, supra at 165, the Supreme Court clarified "the role of damages in establishing tort venue." The Court concluded that

*19 venue in a tort action is proper only at the situs of an injury, or in the place or places where the breach of a legal duty occurs that subsequently causes a person to suffer damages. Tangential damages that occur other than at such places are irrelevant to venue determination. [Id.]
In this case, plaintiff's decedent was injured in Ionia County, where her body was found in the grain wagon. We conclude that the trial court did not clearly err in granting defendant's motion to change venue from Ingham County to Ionia County.
The fact that this case involves a wrongful death action does not change the result. The Court in Gross construed the general venue statute for tort actions, MCL 600.1629; MSA 27A.1629. The wrongful death statute, MCL 600.2922; MSA 27A.2922, contains no specific venue provision and therefore venue is controlled by the general venue statute for tort actions. Johnson v Simongton, 184 Mich App 186, 190; 457 NW2d 129 (1990).
The decision of the trial court is affirmed.